Citation Nr: 9921099	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-01 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability, on 
either a direct basis, or as secondary to a service connected 
wound, left patella.

2. Entitlement to an increased (compensable) rating for wound, 
left patella.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from  January 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) by 
means of a December 1997 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection of a back disability, and wherein a compensable 
evaluation for a penetrating wound, left patella was denied.  

The Board notes that in November 1987, the veteran filed claims 
for service connection for a gunshot wound to the left foot, 
service connection for a right leg condition, and service 
connection for a back condition.  The RO, in a May 1988, rating 
action, denied service connection for these three claims and the 
veteran received notice of this decision in July 1988.  In August 
1988, the RO received a letter from the State Veterans Affairs 
Commission indicating that the veteran continued to express his 
contention that service connection should be granted for injuries 
to his right leg and back.  The veteran was not supplied with a 
Statement of Case on these issues.

As there has not been a final decision on the issue of service 
connection for a back disorder, the Board will treat the 
veteran's claim for service connection for back pain as an 
original claim for service connection of a back disability, as 
the original claim has remained open.  Additionally, the Board 
feels that the veteran is not prejudiced by this action, as it 
will consider the entire evidentiary record contained in the 
claims folder in making its decision.  Additionally, the Board 
directs the RO's attention to the issue of entitlement to service 
connection for a right leg condition.

 

FINDINGS OF FACT

1. A back disability is neither shown in service, nor shown to 
have been aggravated by service.

2.  The veteran's current back disability is not shown to be 
related to his service connected wound, left patella.

3. All evidence necessary for an equitable disposition of the 
veteran's claim for an increased (compensable) rating for a 
wound, left patella has been developed.

4. The veteran's wound, left patella, is manifested by a well-
healed scar with no impairment seen on objective clinical 
examination; pain and tenderness are not shown.  


CONCLUSION OF LAW

1. The veteran's claim for service connection for a back 
disability is not well grounded, either on a direct basis, or as 
secondary to a service connection penetrating wound, left 
patella.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1998).

2.  The criteria for a compensable rating for a penetrating 
wound, left patella are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, 4.73, 4.118 Diagnostic Codes 5312, 
7804, 7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Back Disability

The threshold question that must be resolved with regard to the 
veteran's claim is whether he has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  If 
he has not presented a well grounded claim, the appeal fails as 
to that claim, and the Board is under no duty to assist him in 
any further development of the claim, since such development 
would be futile.  38 U.S.C.A. §  5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. §  5107(a) (West 1991).  In order to establish a 
"well grounded" claim for service connection for a particular 
disability, the veteran needs to provide evidence relevant to the 
requirements for service connection and of sufficient weight to 
make the claim plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1995).  Where a claim involves issues 
of medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

With regard to the veteran's claim for direct service connection 
for a back disability, the determinative issues presented are (1) 
whether the veteran had a back disability during service; (2) 
whether he currently has a back disability; and if so, (3) 
whether his back disability is etiologically related to his 
service.  The Board concludes that medical evidence is needed to 
lend plausible support for the issues presented by this case 
because they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).

The evidence does not show that the veteran's current back 
disability was either incurred in or aggravated by service.  The 
veteran's entrance examination of January 1944 does not indicate 
that he had any back disabilities upon entering into active duty.  
His basic contention is that he fell off a utility pole in July 
1945 injured his left knee and back.  An abbreviated clinical 
record from July 1945 indicates that the veteran's foot got 
caught in some barbed wire and that he fell 12 feet to the 
ground, striking his left knee just over the patella on a sharp 
piece of rock, causing a penetration wound.  The clinical record 
further states that a complete physical examination was negative, 
except for the injury to his knee.  He was treated conservatively 
and returned to duty the next day.  The service medical records 
show no complaints, treatment, or diagnosis of any back injury or 
disability resulting from this accident or any other inservice 
injury or disease.  According, the Board finds that a back 
disability is not shown in service.    

The Board notes that service connection may be established for a 
current disability which has not been clearly shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted or an 
injury sustained during service is shown.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1995);  Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992).  At the VA examination of November 1997, the 
examining physical noted that the symptoms and disease in the 
lumbar spine "may be the result of the fall from the utility 
pole."   The United States Court of Appeals for Veteran's 
Claims, formerly the United States Court of Veterans Appeals, 
(Court) has held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too speculative to 
establish a plausible claim.  Bostain v. West, 11 Vet. App. 124, 
127 (1998), see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Additionally, the Court has held that a doctor's opinion 
expressed in terms of "may or may not" was insufficient to 
establish a well grounded claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, the Board finds that the 
statement by the VA physician that the veteran's back disability 
"may" be the result of his fall from the utility pole is 
insufficient to establish a well grounded claim.  Accordingly, as 
the evidence does not show that a back injury either incurred in, 
or was aggravated by service and the statement from the VA 
physician indicating that his current disability may be related 
to an inservice injury, the veteran has failed to present a well 
grounded claim for service connection of a back injury on a 
direct basis.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

The veteran also contends that service connection for a back 
disability should be granted as secondary to his service 
connected wound, left patella. In order to establish secondary 
service connection, the claimed disability must be proximately 
due to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (1998).  

Despite his contentions, the report of the November 1997 
examination shows that the examining physician found that "the 
symptoms and disease in the lumbar spine are not the result of 
the injury to the left patella."  The Board notes that the 
veteran, while entirely competent to report his symptoms both 
current and past, has presented no clinical evidence or medical 
opinion that would establish secondary connection for his 
service-connected disability.  In the absence of evidence 
indicating that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board must 
find that his contentions with regard to service connection of 
his current disability to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Accordingly, based on the discussion above, the Board finds that 
the criteria for presenting a well grounded claim for service 
connection for a back condition, as secondary to a service 
connection wound, left patella has not been met. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(1998).

II.  Increased Rating for Wound, Left Patella

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  He 
has not alleged that there are any records of probative value 
that may be obtained which have not already been associated with 
his claims folder.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The veteran established service connection for a wound, left 
patella by means of an August 1948 decision.  The veteran claims 
that he was injured by enemy weapons fire; however, his service 
medical records indicate that his wound resulted from a 12 foot 
fall off a utility pole onto a rock.  He contends that this wound 
of the left patella is currently more severe than presently 
rated, and that an increased rating is appropriate.  After a 
review of the veteran's claims folder, the Board finds that this 
contention is not supported by the evidence as that a compensable 
rating is not warranted.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's wound, left patella may be classified 
under the Schedule as residuals from an injury to Muscle Group 
XII. A noncompensable evaluation is warranted for slight injury 
to Muscle Group XII (anterior muscles of the leg).  A 10 percent 
evaluation requires moderate injury.  A 20 percent rating 
requires moderately severe injury.  38 C.F.R. Part 4, Diagnostic 
Code 5312 (1998).  A 10 percent disability evaluation is 
warranted for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any associated 
limitation of function of the body part which they affect.  38 
C.F.R. Part 4, Diagnostic Code 7805 (1998).

The terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (1998).  It 
should also be noted that use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Based on a review of the evidence, the Board finds that a 
noncompensable evaluation is appropriate under Diagnostic Code 
5312, as the veteran's disability is most appropriately 
categorized as "slight." On VA orthopedic examination in April 
1988, the examiner noted that the scar on the patella was not 
really identifiable and the left knee had full range of motion 
with nonspecific crepitation at about 30 degrees.  Some minor 
atrophy was noted as the left thigh and calf were noted to be 1/4 
inch each smaller in circumference than the right thigh and calf, 
and the examination report indicates that he appeared for the 
hearing with a marked limp.  However, his atrophy and limp were 
attributed to a fixed valgus deformity of the left foot.  

At a November 1997 VA examination, the veteran ambulated with a 
cane due to weakness in left lower extremity; however, the 
examiner noted only a superficial wound on the left knee with no 
permanent impairment. Upon physical examination, the examiner 
found a well-healed wound over the left patella.  The scar was 
not adherent to the underlying patella, and the veteran had only 
a trace of retropatellar crepitation.  There was no swelling or 
effusion, and the ligaments were stable to varus and valgus 
stress in extension and 30 degrees of flexion.  There was no 
tenderness around the knee.  X-rays were taken which revealed no 
narrowing of the articular cartilage, osteophyte formation, or 
loose bodies.  



Based on a review of the evidence, including the VA examinations 
of November 1997 and May 1988, the Board finds that the veteran's 
residuals of a wound, left patella represent a "slight" 
disability as there is no evidence in the claims folder of a 
"moderate" or "severe" disability picture.  Therefore, a 
compensable rating under Diagnostic Code 5312 is not warranted.  

Similarly a compensable rating is not warranted under Diagnostic 
Code 7804, as the evidence does not show, by means of objective 
demonstration, that the residual scar is tender or painful.  
Similarly, there is no indication the scar has resulted in a 
limitation of the range of motion of the left knee warranting a 
compensable rating under 7805.  

Based on the discussion above, the Board finds that the criteria 
for an increased (compensable) rating for a wound, left patella 
have not been met.  Diagnostic Codes 5312, 7804, 7805.  
According, his claim fails.  


ORDER

Entitlement to service connection for a back disability, either 
on a direct basis or as secondary to a service connected wound, 
left patella, is not well ground and is therefore, denied.  
Entitlement to an increased rating for a wound, left patella is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

